      Case 2:19-cv-00624-TLN-AC Document 34 Filed 04/06/21 Page 1 of 3


     BRUCE A. KILDAY, S.B. #66415
 1     Email: bkilday@akk-law.com
 2   DERICK E. KONZ, S.B. #286902
       Email: dkonz@akk-law.com
 3   ANGELO, KILDAY & KILDUFF, LLP
     Attorneys at Law
 4   601 University Avenue, Suite 150
     Sacramento, CA 95825
 5   Telephone: (916) 564-6100
     Telecopier: (916) 564-6263
 6

 7   Attorneys for Defendant RIO LINDA ELVERTA RECREATION & PARK DISTRICT,
     FULTON-EL CAMINO RECRETION & PARK DISTRICT, and MICHAEL PORTER
 8

 9                                  UNITED STATES DISTRICT COURT

10                                 EASTERN DISTRICT OF CALIFORNIA
11
     LISA RISSE,                                       )   Case No.: 2:19-cv-00624-TLN-AC
12                                                     )
                                     Plaintiff,        )   STIPULATED AND ORDER TO
13
                             vs.                       )   MODIFY PRETRIAL SCHEDULING
14                                                     )   ORDER
                                                       )
15   MICHAEL PORTER, et al.,                           )
                                                       )
16                                   Defendants.       )
17           COMES NOW THE PARTIES by and through their respective counsel and subject to the
18   approval of this Court, hereby stipulate and respectfully request to modify the Pretrial Scheduling
19   Order, good cause appearing therefore, as follows:
20           1. On December 16, 2020, the Court approved a Stipulation and Order to extend
21                discovery and dispositive motion deadlines to allow additional time to complete
22                discovery. See ECF No. 32.
23           2. The modified scheduling order reset the fact discovery cutoff to March 8, 2021, the
24                expert disclosure deadline to May 7, 2021, the supplemental expert disclosure deadline
25                to June 7, 2021, the dispositive motion filing deadline to September 7, 2021, and the
26                joint notice of trial readiness to July 6, 2021 or 30 days after the ruling on dispositive
27                motions. ECF No. 32.
28           3.   Fact discovery is now complete and the parties have been engaged in negotiation
                     STIPULATED AND ORDER TO MODIFY PRETRIAL SCHEDULING ORDER
                                                1
      Case 2:19-cv-00624-TLN-AC Document 34 Filed 04/06/21 Page 2 of 3



 1             regarding settlement and the narrowing of disputed issues. The parties intend to

 2             continue negotiation, but are facing the expert disclosure deadline in approximately 30

 3             days. The parties wish to preserve the time and expense involved in expert disclosures

 4             while negotiation regarding settlement and the narrowing of disputed issues continue;

 5             time and expense that is likely to make settlement more difficult as the parties become

 6             more entrenched in the litigation process.

 7         4. As such, the parties hereby stipulate and request an Order modifying the pretrial

 8             scheduling order as follows:

 9

10     Event                           Current Schedule                 Proposed Schedule
        Deadline to disclose expert    May 7, 2021                      July 7, 2021
11
        witnesses
12      Supplemental expert witness    June 7, 2021                     August 9, 2021
        disclosure deadline
13      Deadline to file dispositive   September 7, 2021                November 8, 2021
        motions
14      Joint Notice of Trial          July 6, 2021 or 30 days after    September 9, 2021 or 30
15      Readiness                      the ruling on dispositive        days after the ruling on
                                       motions                          dispositive motions
16

17
     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
18

19   Dated: April 5, 2021                             CUTTER LAW P.C.

20                                                         /s/ John R. Parker, Jr. (as authorized on 4/5/21)
                                                      By:_________________________________
21
                                                            JOHN R. PARKER, JR.
22
                                                            Attorneys for Plaintiff
23

24   Dated: April 5, 2021
                                                      ANGELO, KILDAY & KILDUFF, LLP
25                                                         /s/ Derick E. Konz
                                                      By:________________________________
26                                                       DERICK E. KONZ
                                                         Attorneys for Defendants
27

28
            STIPULATED AND (PROPOSED) ORDER TO MODIFY PRETRIAL SCHEDULING ORDER
                                                      2
      Case 2:19-cv-00624-TLN-AC Document 34 Filed 04/06/21 Page 3 of 3



 1                                                ORDER

 2          GOOD CAUSE APPEARING, the Court hereby approves this Stipulation and Order and

 3   modifies the scheduling order as follows:

 4

 5          Event                          Previous Schedule               New Schedule
            Deadline to disclose expert    May 7, 2021                     July 7, 2021
 6
            witnesses
 7          Supplemental expert witness    June 7, 2021                    August 9, 2021
            disclosure deadline
 8          Deadline to file dispositive   September 7, 2021               November 8, 2021
            motions
 9          Joint Notice of Trial          July 6, 2021 or 30 days after   September 9, 2021 or 30
10          Readiness                      the ruling on dispositive       days after the ruling on
                                           motions                         dispositive motions
11

12
     IT IS SO ORDERED.
13
     Dated: April 5, 2021
14                                                          Troy L. Nunley
15                                                          United States District Judge

16

17

18

19

20

21

22

23

24

25

26

27

28
             STIPULATED AND (PROPOSED) ORDER TO MODIFY PRETRIAL SCHEDULING ORDER
                                                    3
